In delivering the opinion of the court, Kinsey, C. J., said that executions were favored by the law. 6 Mod. 298, Clerk v. Withers. It must be ended by the person who begins it. 1 Burr. 34, Cooper and al. v. Chitty. By the seizure, an officer gains such a property as that he may maintain trover against the former owner or other person. Vent. 52. The title of the defendant is thereby absolutely divested. 6 Mod. 294; Salk. 323; 2 Saund. 343, Mildmay v. Smith. A venditioni or distringas does not give any new authority. 6 Mod. 294; 2 Ld. Ray. 1074. By the seizure, the defendant is absolutely discharged from the debt. He may plead it to a *308sci. fa., or to an action on the judgment, and a second fi. fa. cannot issue after a seizure. 2 Ld. Ray. 1075 ; Cro. El. 391; Gilb. Ex. 25; Moor. 468. And this is so whether the sheriff pays the money or not.
Rule absolute. (a)

,) See 1 Bl. Rep. 69, in addition to the foregoing authorities.